Porter, J.
delivered the opinion of the court. The petitioner states that he is the owner of a tract of land, situate in the parish Rapides, and the improvements thereon, consisting of a dwelling house, kitchen, fences, &c. and that the defendant has illegally removed and carried off from the land these improvements.
The defendant pleads that he was justified in doing the acts complained of.
The cause was submitted to a jury on special facts. By the verdict it appears, the plaintiff is owner of the land on which the improvements were placed; that they were put there by the defendant, bona fide, at a time when he had reason to believe himself the proprietor of the ground on which they were erected, and that they have been taken off by him since he discovered he had no title to the premises, in consequence of a decision of this court 12 Martin, 425. They further find that the buildings erected by the defendant were made of materials belonging to him.
The argument has principally turned on the *561effect which ought to be given to other facts found by the jury : and in order that the opinion which we have formed should be fully understood, we shall state at length, the questions submitted, and the answers given.
The fourth question on the part of the plaintiff is as follows.
“ What damage has the plaintiff sustained by the act of the defendant, independent of the value of the improvements he removed : in case the court should be of opinion, he was not authorised by law to remove the same, and that he was liable for damages independent of the value of the improvements ?”
To this the jury replied—“ The plaintiff has sustained no damage.”
On the part of the defendant, the following interrogatory was submitted, “ If the law is in favor of the plaintiff, how much damage has he suffered, and how much do you find against the defendant ?”
To which they replied “We find no damage.”
From the title exhibited by the plaintiff, it appears he recovered the tract of land on which the buildings, in question, were erected, in a suit where the defendant was not sentenced *562to make restitution of the fruits. The first thing, therefore, necessary to be ascertained is, what are the rights of parties so circumstanced, in relation to improvements ? On this point the legislature has provided, “ that if the plantations, edifices, or works, have been made by a third person, evicted but not sentenced to make restitution of the fruits, because said person possessed, bona fide, the owner shall not have a right to demand the suppression of the said works, but he shall have his choice, either to reimburse the value of the materials and the price of workmanship, or to reimburse a sum equal to the enhanced value of the soil.”—Civil Code, 104, art. 12.
Under this law, we think the defendant acted improperly; for, by his act, he deprived the plaintiff of his right to keep the edifices erected, and pay either for the value of the materials, or the increased value of the land. But in this, as in all other cases of the kind, there is another enquiry, besides that which goes to ascertain who has acted improperly : and that is who has suffered by the wrongful act, and what is the amount of the injury inflicted. The jury have said in answer to the fact submitted by the defendant, that if the law is with *563the plaintiff, he has sustained, no damage. A conclusion which, it is not remarkable, they came to; for if the party who keeps the works must pay their value, it is difficult to see how he could be much injured by their removal. It is indeed possible, that his land, in consequence of the buildings, may have been augmented in value more than they were worth. But if such had been the opinion of the jury, they could not have found negatively, that the plaintiff had not been injured. The plaintiff’s counsel, has, with very commendable zeal, strenuously urged, that the finding of the jury on the fact submitted by him, entitles his client to judgment: because, in their answer, they impliedly admit he had a right to the value of the improvements, in declaring that he had suffered no damage beyond that value. But the whole verdict must be taken together, and so taken, there cannot be a doubt they intended to find, no damage had been sustained. The answer to the fovrth fact on the part of the defendant, is positive on this head. The verdict of the jury having found everything in dispute between the parties, there is nothing left for this court to do, but to pronounce the law on the facts thus ascertained *564and settled : and our opinion is, that tortious acts, do not furnish ground for an action, when they occasion no damage to others.
Scott for the plaintiff, Baldwin for the defendant.
It is, therefore, ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.